Citation Nr: 9929362	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  98-00 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Service Disabled Veterans' (RH) Insurance 
under 38 U.S.C.A. § 1922.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1951 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 administrative decision of 
a Regional Office and Insurance Center (IC) of the Department 
of Veterans Affairs (VA), which denied the veteran's 
application for Service Disabled Veterans' (RH) Insurance 
under 38 U.S.C.A. § 1922.  The veteran filed a timely notice 
of disagreement, initiating this appeal.  A November 1997 
statement of the case was sent to the veteran, and he filed a 
December 1997 VA Form 9 substantive appeal, perfecting his 
appeal.  No hearing was requested.  


FINDINGS OF FACT

1.  The veteran was granted service connection, with a 
compensable rating, for residuals of a patellar fracture of 
the right knee, in a March 1997 rating decision.  

2.  The veteran filed an application for RH insurance in May 
1997.  

3.  At the time of his application, the veteran was not in 
good health, as defined by the applicable VA criteria.  


CONCLUSION OF LAW

The basic criteria for entitlement to Service Disabled 
Veterans' Insurance under 38 U.S.C.A. § 1922 have not been 
met.  38 U.S.C.A. § 1922 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 8.0 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was awarded service connection, with a 
compensable rating, for residuals of a patellar fracture of 
the right knee in a March 1997 rating decision.  Thereafter, 
he filed an application for RH insurance in May 1997.  The 
next month, the IC reviewed the veteran's insurance 
application and determined he did not meet the requirement of 
good health, due to his non-service connected disabilities, 
in order to be eligible for RH insurance.  The veteran filed 
a June 1997 notice of disagreement regarding this 
determination, and was sent a November 1997 statement of the 
case.  He then filed a December 1997 VA Form 9 substantive 
appeal, perfecting his appeal.

Also of record are various medical reports, both private and 
VA.  A March 1996 private doctor's statement indicated the 
veteran has Parkinson's disease, for which he takes regular 
medication.  An October 1996 VA medical examination confirmed 
the prior diagnosis of Parkinson's disease, and noted the 
veteran has constant tremors of the right upper extremity, 
and needs a cane to walk.  At this time, his Parkinson's 
disease is not service connected.  

An October 1996 VA general medical examination described the 
veteran as 5 feet, 6 inches tall and weighing 195 pounds.  He 
was noted to be unemployed at the present time.  

Analysis

Under the provisions of 38 U.S.C.A. § 1922, a veteran may be 
entitled to RH insurance when it is determined that he has a 
compensable service-connected disability and he applies in 
writing for such insurance within two years of the date 
service connection was granted.  38 U.S.C.A. § 1922 (West 
1991 & Supp. 1999) (Public Law 102-86, § 201(a)(1) changed 
the one-year application period to two years effective 
September 1, 1991).  In order to be eligible for RH 
insurance, the veteran must be in "good health," excepting 
any service connected disabilities.  The law requires the 
Secretary to establish "standards of good health" to 
determine if "the applicant is, from clinical or other 
evidence, free from disease, injury, abnormality, infirmity, 
or residual of disease or injury to a degree that would tend 
to weaken or impair the normal functions of the mind or body 
or to shorten life."  38 U.S.C.A. § 1922 (West 1991 & Supp. 
1999); 38 C.F.R. § 8.0 (1998).  In response, the Secretary 
has promulgated Veterans Benefits Manual M29-1, Part V, 
Insurance Operations Underwriting Procedures (M29-1), which 
contains guidelines for evaluating applications for the 
various insurance programs administered by the VA.  

In the present case, the veteran clearly filed a timely 
written application for RH insurance, based on a March 1997 
grant of service connection with a compensable rating; that 
much is not in dispute.  Thus, the only question at issue is 
whether the veteran was in "good health," aside from his 
service connected disabilities, at the time of his 
application.  

"Good health" is determined by a system of numerical 
ratings used as a means of classifying or grouping applicants 
according to their state of health.  Mortality debits for 
existing impairments are added and credits for favorable 
features are subtracted.  The total of these numerically 
expressed debits and credits is the mortality ratio of the 
risk.  For the purpose of meeting good health requirements a 
rating of 140 or less is necessary.  M29-1, Part 1, Paragraph 
1.01(c).  In denying the veteran's application for RH 
insurance, the IC relied primarily upon the aforementioned 
private and VA medical records which diagnosed Parkinson's 
disease, non-service connected.  According to the M29-1 
manual, a diagnosis of Parkinson's disease equates to a 
mortality debit of 400; no credits for favorable features 
were found by the RO.  Because the uncontroverted medical 
evidence clearly establishes a current diagnosis of 
Parkinson's disease, the veteran's mortality ratio of risk is 
in excess of 140, prohibiting a finding of "good health."  
Veterans Benefits Manual M29-1, Part V, Insurance Operations 
Underwriting Procedures.  As such, the veteran's application 
must be rejected due to ineligibility under 38 U.S.C.A. 
§ 1922.  

In conclusion, application of the guidelines established by 
the Secretary results in a clear finding that the veteran is 
not in "good health" as defined by the insurance 
regulations.  The U. S. Court of Appeals for Veterans Claims 
has held that in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Therefore, the veteran's application for RH 
insurance must be denied at this time.  


ORDER

As the veteran does not meet the statutory requirements for 
RH insurance under 38 U.S.C.A. § 1922, the appeal is denied.  






		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

